                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


MICHAEL L. TRAFTON,                               CV 19-99-BLG-TJC

                     Plaintiff,
                                                   ORDER
vs.

ANDREW SAUL, Commissioner of
Social Security,

                     Defendant.


      Pursuant to the parties’ Stipulated Motion to Remand (Doc. 14), and good

cause appearing,

      IT IS HEREBY ORDERED that this action is REVERSED and

REMANDED for further administrative proceedings, including a de novo hearing

pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council

will remand the case to an administrative law judge (“ALJ”), who shall:

      1.     Update medical records, develop the administrative record, offer

Plaintiff the opportunity for a hearing, and issue a new decision;

      2.     Reconcile the different disability decisions and determination, and in

doing so, obtain medical expert evidence in order to assess the nature, severity,

limiting effects and onset date of Plaintiff’s impairments.




                                          1
         The parties also agree that reasonable attorney fees will be awarded under

the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the

Court.

         DATED this 31st day of March, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                           2
